20-11161-tmd Doc#98 Filed 03/16/21 Entered 03/16/21 09:28:11 Main Document Pg 1 of 3




                      THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

  IN RE:                               §
                                       §
  ALLAN L. REAGAN                      §      CASE NO. 20-11161-TMD
                                       §
  DEBTOR.                              §      CHAPTER 11


           WITNESS & EXHIBIT LIST REGARDING CHAPTER 11 PLAN [DKT. NO. 89]

                    HEARING RESET FOR MARCH 22, 2021 AT 2:45 P.M.




                                       MICHAEL G. COLVARD
                                       State Bar No. 04629200

                                       MARTIN & DROUGHT, P.C.
                                       Weston Centre
                                       112 East Pecan Street, Suite 1616
                                       San Antonio, Texas 78205
                                       (210) 227-7591 Telephone
                                       (210) 227-7924 Facsimile
                                       E-Mail: mcolvard@mdtlaw.com

                                       SUBCHAPTER V TRUSTEE
20-11161-tmd Doc#98 Filed 03/16/21 Entered 03/16/21 09:28:11 Main Document Pg 2 of 3




        Michael G. Colvard, SubChapter V Trustee (“SubChapter V Trustee”) submits the following
  Witness & Exhibit List for the March 22, 2021 hearing in the referenced case.

                                            I.      WITNESSES

  1.        SubChapter V Trustee reserves the right to call any witnesses designated or called by any

            party, as well as to call witnesses to rebut the testimony of any witness.

                                              II.     EXHIBITS

 Ex. #      Description                                  Offered     Obj’n     Admitted   Disposition

       1.   Schedules [Dkt. No. 17]

       2.   Amended Schedules [Dkt. No. 56]


          SubChapter V Trustee requests that the Court take judicial notice of all filed pleadings,
  orders, schedules, and reports.

            SubChapter V Trustee reserves the right to designate any exhibits presented by any other
  party.

        SubChapter V Trustee also reserves the right to designate exhibits not listed here for
  impeachment or rebuttal purposes at the hearings.

          SubChapter V Trustee reserves the right to supplement or amend her Witness and Exhibit
  Lists any time prior to the hearing.

          SubChapter V Trustee requests that the Court take judicial notice of all pleadings and records
  filed within this bankruptcy proceeding.

                                      CERTIFICATE OF SERVICE

          I hereby certify that on March 16, 2021, a true and correct copy of the foregoing Witness &
  Exhibit List was served electronically by the Court's ECF System and to the parties listed below via
  Regular U.S. Mail:

  Mark Curtis Taylor
  Waller Lansden Dortch & Davis, LLP
  100 Congress Avenue, Suite 1800
  Austin, TX 78701




                                                                                                    -2-
20-11161-tmd Doc#98 Filed 03/16/21 Entered 03/16/21 09:28:11 Main Document Pg 3 of 3




  United States Trustee - AU12
  903 San Jacinto Blvd., Room 230
  Austin, TX 78702

                                       /s/ Michael G. Colvard
                                       Michael G. Colvard




                                                                              -3-
